         Case 8:20-mj-00915-DUTY Document 1 Filed 12/23/20 Page 1 of 1 Page ID #:1

                                                                                         ~ILEC~

                                                                                ~~ ~~ -~' ~3 Pik i~~ 02

                                                                                   ~~~i ~ ;la~..C9~ s G~i~'~~1~ ~. -.
                                                                                  " ~ Sr~f~~~`~ ~~~t
                                                                                    ~-.~+_~-.__...~..._.--~----
                                                                                  8Y
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER                     ~ o         ~
 UiV[TED STATES OF AMERICA                                                                                              n /~
                                             PLAINTIFF{S)            8:20-467                                           ~V~
                                v.
 ROGER NAVARETTE
                                                                           DECLARATION RE
                                           ~~FENDnx~r(s).              OUT-OF-DISTRICT WARRANT



 The above-named defendant was charged by:GRAND JURY INDICTMENT
 in the SOUTHERN                   District of CAROLINA                      on 8/1 1/2Q20
 at 6:01      ~ a.m./ p p.m. The offense was allegedly committed on or about 8l2o/zo~9
 in violation of Title ~i vSC                          U.S.C., Sections) s41,846,s53,88i
 to wit:

 A warrant for defendant's arrest was issued by: US MAGISTRATE JUDGE JACQUELYN D. AUSTIN

Bond of$                                was pset /~ recommended.

Type ofBond:

Relevant documents)on hand (attach):


I declare under penalty of perjury that the foregoing is true and correct.

Executed on        12/23/20
                     Date


                                                              ADRIA[V BRAVO
Signature of Agent                                            Print Name of Agent


USMS                                                          DEPUTY U.S. MARSIiAL
Agenry                                                        Tide




CR-52(03 20)                           DECLARATION AE OiTf-OF-DISTREC'f WARRANT
